W. William Hodes & Peter R. Jarvis, The Law of Lawyering § 65.4 (3d ed.
                         2012) (stating that while the gravity of drinking and driving cannot be
                         minimized, a first-offense misdemeanor driving under the influence is not
                         the type of offense for which professional discipline is typically imposed).
                         Accordingly, having considered the petition and the supporting
                         documentation, we conclude that Moser's offense does not warrant the
                         imposition of a temporary suspension or referral to the disciplinary board
                         at this time.
                                         It is so ORDERED.




                                                             Pickering




                                                             Parra gui rre_




                         cc: David A. Clark, Bar Counsel
                              State Bar of Nevada/Las Vegas
                              Jared M. Moser




SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A    7,1140114